Citation Nr: 0615255	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed left 
ankle disorder.  

3.  Entitlement to service connection for compensation 
purposes for the residuals of an injury to the mouth, 
including loss of teeth.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.   




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1978 to July 1984 
which ended with an honorable discharge.  He also had a 
period of service from July 1984 to August 1988 that ended in 
a dishonorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The now reopened claim service connection for a left knee 
disorder and the matter of service connection for PTSD and a 
left ankle disorder are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran suffered a fracture of the mandible prior to 
entering active service.  

2.  The veteran currently is not shown to have a mouth 
disorder or missing teeth due to the injury sustained in 1980 
or other event during his period of honorable active service. 

3.  The RO denied the veteran's claim for compensation 
benefits for a left knee disorder in an October 1996 rating 
decision; the veteran did not submit a timely notice of 
disagreement with this decision.  

4.  The evidence received since October 1996 includes a 
private medical opinion that was not previously considered 
and raises a reasonable possibility of substantiating the 
veteran's claim.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual disability of 
the mouth, including any loss of teeth that is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12(d)(4), 3.304(b), 3.306(a) (2005).  

2.  The evidence received since October 1996 is new and 
material for the purpose of reopening the veteran's claim of 
service connection for a left knee disorder for compensation 
purposes.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12(d)(4), 3.105(a), 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice in the November 
2002 statement of the case, and by letter dated August 2003.  
The notice included the type of evidence needed to 
substantiate the claim for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The claim was then adjudicated in less than one year from the 
date of the notice.  

In the statement of the case, the RO cited 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to the claim.  

As these notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO cured the error because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the claim at a hearing.  Furthermore, 
although the veteran did not receive preadjudication notice 
for the claims on appeal, he did receive VCAA notice in 
December 2001 pertaining to a separate claim for service 
connection.  

This notification was received subsequent to the claim that 
led to the current appeals, but prior to their initial 
adjudication, and the information contained therein was 
pertinent to every service connection claim submitted by the 
veteran.  For these reasons, the veteran has not been 
prejudiced by the timing of the notices and no further 
development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Finally, the Board notes that the veteran was not provided 
with information pertaining to the potential effective date 
of a grant for service connection or with information 
pertaining to the assignment of an evaluation.  However, 
given that the decision in this case is unfavorable, no 
effective date or evaluation will be assigned, so there is no 
possibility that any prejudice to the veteran will result 
from the failure to provide him with this information.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of 
VCAA have been met.  


II. Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 2002).  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  

A discharge from service under other than honorable 
conditions (UOTHC), issued because of willful and persistent 
misconduct, will be considered to have been issued under 
dishonorable conditions, and bars entitlement to veteran's 
benefits.  38 C.F.R. § 3.12(d)(4).  

As noted, the veteran has a period of active service that 
ended in an honorable discharge and a period of active 
service that ended under an other than honorable conditions.  

A May 1996 VA administrative decision found that the veteran 
has basic eligibility for VA benefits based on service from 
July 18, 1978 to July 17, 1984.  

However, the veteran's service from July 18, 1984 to August 
26, 1988 was deemed to have been under dishonorable 
conditions.  Therefore, service connection may not be 
established for any disability based on the period of service 
from July 1984 to August 1988.  


Injury to the Mouth

The veteran contends that he suffers from the residuals of an 
injury to his mouth during service.  He states that he was 
involved in a motor vehicle accident, which resulted in him 
striking his head and mouth on the dashboard of his vehicle.  
The veteran argues that this resulted in the loss of several 
teeth.  

At the outset, the Board notes that the veteran's assertions 
regarding his claimed injury to the mouth with missing teeth 
have been review only as to claimed entitlement to 
compensation.  He has not presented any contentions 
pertaining to service connection for the purposes of 
receiving dental treatment, as outlined at 38 C.F.R. § 
17.161.  

The service medical records reveal that the veteran's January 
1978 entrance examination was revised in February 1978 to 
show that the veteran had sustained a fractured mandible that 
same month.  He underwent closed reduction of the fractured 
mandible in February 1978.  

The entrance examination shows that follow up visits were 
made in July 1978 shortly before the veteran entered active 
service to verify that his fractured mandible was healing, 
and this was noted to be the case.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The service medical records show that the veteran was 
involved in a head on motor vehicle collision with another 
car in March 1980.  His mouth hit a handle.  The veteran 
sustained a laceration of the lower lip.  Initial records 
stated that two of the veteran's teeth were loose.  However, 
an additional examination found that, while the veteran's 
lower incisors were sore, they were not loose.  No splinting 
was necessary.  A dental examination conducted at this time 
did not note any abnormalities.  

The remainder of the veteran's service medical records are 
negative for evidence of residual injury to the veteran's 
mouth.  The veteran underwent routine dental treatment in 
April and May 1980.  He was not noted to have any loose or 
missing lower incisors or other teeth at this time.  

At a May 1985 dental examination of the lower anterior teeth, 
the veteran was noted to have a history of a lower anterior 
jaw fracture approximately eight years prior thereto.  Teeth 
22 to 27 were asymmetrical.  Tooth 25 was missing.  Teeth 23, 
23, and 26 were sensitive to percussion and palpation, as 
well as cold.  

The post service medical records include May 2001 records 
from a social worker showing that the veteran was hearing 
voices.  The veteran said that he was going to have all his 
teeth out and get dentures so he would have a nice smile.  

However, the records from his June 2001 visit show that he 
had cancelled his dental appointment because the dentist 
wanted to take out all his teeth and give him dentures.  

A November 2004 psychological assessment states that the 
veteran gave a history of having several teeth knocked out at 
the time of the motor vehicle accident in service.  This same 
assessment stated that testing revealed a possibility of 
malingering in some of his symptoms.  

As for the veteran's teeth, there is no current evidence of a 
mouth disability due to the injury sustained in 1980 during 
service.  The veteran also is not shown to have lost any 
teeth due to that trauma.  The only mention of an injury to 
the mouth was at the time of the May 1985 examination, but 
that was to note the injury prior to hi active service.  

Hence, absent evidence of current disability due to the mouth 
injury during the veteran's period of honorable active 
service, the claim of service connection must be denied.  



III. New and Material

The record shows that service connection for a left knee 
disability was establish only for the purposes of treatment 
in an October 1996 rating decision.  While this decision does 
not provide much detail, it found that the veteran was not 
eligible for compensation benefits based on his second period 
of service.  

The veteran was notified of this decision in an October 1996 
letter.  The veteran did not submit a Notice of Disagreement 
with this decision within one year of receipt of the letter.  
Therefore, the October 1996 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

In August 1998, the veteran claimed that the October 1996 
rating decision contained clear and unmistakable error in 
denying service connection for compensation purposes for his 
left knee disability.  

The RO denied the veteran's claim, and the veteran appealed 
to the Board.  In an August 2000 decision, the Board found 
that the October 1996 rating decision was final, and that the 
veteran had not articulated an argument for clear and 
unmistakable error with sufficient specificity to support a 
revision of the October 1996 rating decision.  

The veteran submitted a request to reopen his claim for 
service connection for his left knee for the purposes of 
compensation in November 2001.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  

Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a left knee disability for compensation purposes.  

The additional evidence received in support of the veteran's 
claim includes an April 2000 statement from a private doctor.  
This statement notes that the veteran had a preexisting left 
knee disability when he entered active duty in 1978.  

The doctor states that the veteran's pain increased while he 
was in the military and progressed throughout active duty.  
He added that this had resulted in surgery in 1987.  

The Board finds that the April 2000 statement is new 
evidence, in that it contains information that was not 
considered at the time of the October 1996 rating decision.  

As the medical opinion suggests that the aggravation of the 
veteran's disability might have occurred during the veteran's 
earlier active duty, it raises a reasonable possibility of 
substantiating the veteran's claim.  Therefore, the veteran's 
claim is reopened.  




ORDER

Service connection for compensation purposes for the 
residuals of an injury to the mouth, including the loss of 
teeth, is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a left knee disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran contends that he has developed PTSD as a result 
of active service.  He argues that the motor vehicle accident 
in which he was involved in March 1980 has precipitated his 
disability.  

The evidence includes private and VA examination reports and 
treatment records.  These records include a variety of 
diagnoses, including depression, a schizoaffective disorder, 
and PTSD.  

The veteran contends that the stressor that precipitated his 
claimed PTSD was the March 1980 motor vehicle accident.  He 
has not reported any other stressors. 

In a November 2004 statement, a private doctor indicated that 
he was treating the veteran for chronic depression and 
symptoms of PTSD resulting from an auto accident.  The 
veteran's service medical records show that he sustained a 
laceration of the lip in a March 1980 head on collision.  

However, recent VA treatment records note that the veteran 
had been involved in a second motor vehicle accident.  It is 
unclear from the November 2004 statement whether the veteran 
has a diagnosis of PTSD or merely some symptoms, and whether 
these symptoms are attributable to the accident in service or 
to post service traumas.  

The Board notes that the veteran has not been afforded a VA 
psychiatric examination in conjunction with this claim.  
Given the uncertainties regarding the diagnoses and etiology 
of the veteran's disability, the Board finds that a VA 
examination would be useful in reaching a determination in 
this case.  

The veteran has also not been afforded a VA examination of 
his left knee or left ankle.  

Although the April 2000 private opinion suggests that 
activity that occurred during the veteran's period of 
honorable service may have aggravated his left knee 
disability, much of the discussion in the opinion regarding 
specific events pertains to those that occurred during the 
veteran's period of dishonorable service.  

The service medical records show that he was treated for left 
ankle injuries while on active duty.  

The Board finds that a VA examination and opinion pertaining 
to the veteran's left knee and left ankle would be of 
assistance.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his PTSD and the claimed left knee 
and left ankle disorders since 2004.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be completed.  After the 
completion of the examination and review 
of the veteran's medical records, the 
examiner should attempt to express the 
following opinions: 

1) Does the veteran have a chronic 
psychiatric disability?  If so, what is 
the diagnosis?  
2) If the diagnosis includes PTSD, is it 
as likely as not that the veteran's PTSD 
has developed as a result of the March 
1980 motor vehicle accident during 
service?  The examiner's attention is 
invited to the March 1980 service medical 
records regarding this accident when 
formulating this opinion. 
3) If the veteran has a psychiatric 
diagnosis other than PTSD, is it as 
likely as not that this disability was 
incurred due to the veteran's period of 
service from July 1978 to July 1984?  

The reasons and bases for all opinions 
should be provided.  The examiner should 
recall that events and injuries that 
occurred during the period of service 
from July 1984 to August 1988 may not be 
considered for purposes of service 
connection for compensation.  If the 
examiner finds that the veteran's 
disability is attributable to events 
during this period of service, it should 
be specifically noted in the examination 
report. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of the left 
knee and left ankle disorders.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the veteran's medical records, the 
examiner should attempt to express the 
following opinions: 

1) Is it as likely as not that the 
veteran's preexisting left knee 
disability increased in severity to a 
chronic degree during the veteran's 
period of service from July 1978 to July 
1984?  If so, was this increase due to 
the natural progress of the disease, or 
did it increase in severity beyond what 
would have otherwise occurred?
2) Is it as likely as not that the 
veteran has current left ankle disability 
due to any injury or other event of his 
period of honorable active service?

The reasons and bases for all opinions 
should be provided.  The examiner should 
recall that events and injuries that 
occurred during the period of service 
from July 1984 to August 1988 may not be 
considered for purposes of service 
connection for compensation.  If the 
examiner finds that the veteran's 
disability is attributable to events 
during this period of service, it should 
be specifically noted in the examination 
report. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


